DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 24, 28, 39 and 41 (Currently Amended)
Claim 23 (Original)
Claims 16-18, 26-27, 29-33, 34-38 and 45-52 (Previously Presented) 
Claims 1-15, 19-22, 25, 40 and 42-44 (Canceled)

Allowable Subject Matter
Claims 16-18, 23-24, 26-39, 41 and 45-52 are allowed.
Regarding claim 16, prior arts do not suggest or teach, among other claimed allowable features, “wherein the first charging material, responsive to current being provided to the at least one cathode, charges the battery at a faster rate than the second charging material can charge the battery; wherein the at least one processor accesses instructions executable to control current to the battery to charge the battery up to a threshold amount using at least the first charging material but not the second charging material, and wherein the instructions are executable to control current to the battery to charge the battery from the threshold amount to at least substantially fully charged using at least the second charging material; wherein the instructions are executable to determine to charge the battery using one of a first amount of current and  selector element that is associated with one of the first amount of current and the second amount of current but not the other of the first amount of current and the second amount of current.”, in combination with all other elements recited in claim 16.
Claims 17-18, 23, 29-33 and 46-52 are also allowed as they further limit allowed claim 16.
Regarding claim 24, prior arts do not suggest or teach, among other claimed allowable features, “providing at least one processor and storage accessible to the at least one processor, wherein the storage comprises instructions executable by the at least one processor to control charge of the battery up to a threshold amount from fully charged using a first charging rate and a first compound of the at least two different compounds but not using a second compound of the at least two different compounds, and wherein the instructions executable by the at least one processor to control charge of the battery using a second charging rate and at least the second compound of the at least two different compounds responsive to the battery reaching the threshold amount from fully charged, the second charging rate being slower than the first charging rate, wherein the at least one processor controls the rate of charge to the battery based at least in part on receipt of user input directed to a selector element that is associated with one of the first charging rate and the second charging rate but not the other of the first charging rate and the second charging rate.”, in combination with all other elements recited in claim 24.
Claims 26-27 and 34-35 are also allowed as they further limit allowed claim 24.
Regarding claim 28, prior arts do not suggest or teach, among other claimed allowable features, “wherein the at least one processor controls charging of the battery at a first charging rate using the first charging material but not the second charging material up to a threshold amount from fully charged, and wherein responsive to the battery reaching the threshold amount from fully charged the at least one processor controls charging of the battery at a second charging rate using at least the second charging material, the second charging rate being slower than the first charging rate, wherein responsive to selection of a selector element the at least one processor initiates charging of the battery up to the threshold amount from fully charged using the first charging rate, the selector element being a graphical selector element presented on a graphical user interface (GUI), the GUI presented on a display accessible to the at least one processor, the selector element being associated with initiating a charge of the battery using the first charging rate but not being associated with initiating a charge of the battery using the second charging rate.”, in combination with all other elements recited in claim 28.
Claims 36-39 are also allowed as they further limit allowed claim 28.
Regarding claim 41, prior arts do not suggest or teach, among other claimed allowable features, “presenting a selector element via a graphical user interface (GUI) that is presented on a display, the selector element being selectable by a user to initiate charging the battery up to the threshold amount from fully charged using the first charging rate and the first charging material but not using the second charging material, the selector element being associated with charging the battery up to the threshold amount using the first charging rate but not the second charging rate; and responsive to selection of the selector element, charging the battery up to the threshold amount from fully charged using the first charging rate and the first charging material but not the second charging material, and then charging the battery above the threshold amount using the second charging rate and at least the second charging material responsive to the battery reaching the threshold amount from fully charged.”, in combination with all other elements recited in claim 41.
Claim 45 is also allowed as it further limits allowed claim 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 4, 2021